Citation Nr: 0520819	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1977 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for residuals of left and right ankle injuries 
with noncompensable ratings for each ankle, effective 
November 1, 1997, the day following the veteran's retirement 
from service.  In November 2002, the RO increased the 
veteran's ratings for both left and right ankle injuries to 
10 percent for each ankle, effective November 1, 1997.  The 
veteran has disagreed the ratings assigned.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.  The case has been returned to 
the Board for further review.


FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  A right ankle disability is manifested by osteoarthritis, 
intermittent pain, and full range of motion.

3.  A left ankle disability is manifested by intermittent 
pain and full range of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2004).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Although the Court has not specified 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The Board notes that a substantially complete claim was 
received in January 1998, before the enactment of the VCAA.  

Letters dated in October 2002 and May 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the October 2002 letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his conditions were worse or had increased 
in severity.  This letter informed the veteran of what 
evidence was necessary to substantiate claims for increased 
ratings.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The May 2004 letter requested that the veteran submit any 
evidence that was in his possession that pertained to his 
claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Additionally, the August 1999 statement of the case and 
November 2002 and March 2005 supplemental statements of the 
case provided guidance regarding the evidence necessary to 
substantiate his claim.  The August 1999 statement of the 
case provided the veteran the rating criteria for arthritis 
and limitation of motion of the ankle as found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271.  The March 2005 
supplemental statement of the case provided the veteran VA's 
duty to assist requirements as found in 38 C.F.R. § 3.159.  
The October 2003 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records reveal that in November 
1978, he sprained his right ankle.  Thereafter, he was 
treated for right ankle pain and right heel pain.  In October 
1990, the veteran complained of pain in his left ankle.  The 
medical record showed that the veteran had fractured his left 
ankle 10 years prior.

In January 1998, the veteran underwent a VA examination.  He 
reported having occasional bilateral ankle pain, mostly in 
the morning and in the right ankle more than the left ankle.  
He also reported having occasional right ankle instability.  
Physical examination revealed normal range of motion of the 
right and left ankle.  There was some tenderness on palpation 
at the right Achilles tendon area.  The diagnoses were right 
Achilles tendon tendonitis after old trauma and status post 
multiple sprains in the past, largely resolved.

In a May 1998 rating decision, the RO granted the veteran 
service connection for residuals of a right ankle sprain and 
residuals of a left ankle injury, both with noncompensable 
ratings.

In October 2002, the veteran underwent a VA examination, 
wherein he reported having intermittent bilateral ankle pain.  
Cold and wet weather precipitated the pain and he had 
difficulty with prolonged ambulation.  He also reported 
having occasional bilateral ankle instability.  Physical 
examination revealed a full range of motion in the left and 
right ankle, described as bilateral dorsiflexion from 0 to 20 
degrees, and bilateral plantar flexion from 0 to 45 degrees.  
There was a mild degree of valgus, bilaterally.  There was 
crepitus in the left ankle.  Intermittent pain created 
additional limitation.  X-rays revealed normal right and left 
ankles.  The diagnosis was residuals after old recurrent 
bilateral ankle sprains.  

VA outpatient treatment records reveal that in November 2002, 
the veteran reported that he always had pain in his foot and 
the pain was intermittent.  An outpatient treatment record 
dated in August 2003 shows that the veteran complained of 
arthritis occurring in the morning in his ankles.  It 
improved over the course of the day.

In June 2004, the veteran underwent a VA examination.  He 
reported having pain, stiffness and instability on an 
intermittent basis in both ankles.  He used bilateral ankle 
supports for playing sports.  He also had occasional 
bilateral ankle instability.  Concerning flare-ups, it was 
indicated that it was not applicable as there was no set 
pattern and it could not be assessed.  He was able to 
ambulate without assistive devices, but he had difficulty 
running.  He was employed as a police officer, and had ankle 
pain after prolonged sitting.  Physical examination revealed 
full range of motion in both ankles, described as bilateral 
dorsiflexion from 0 to 20 degrees, and bilateral plantar 
flexion from 0 to 45 degrees.  There was a mild degree of 
valgus, bilaterally.  However, there was pain intermittently 
with repetitive motion and during flare-ups.  X-rays of the 
right and left ankle were conducted and revealed 
osteoarthritis in the right ankle and a normal left ankle.  
The diagnosis was post traumatic osteoarthritis of the right 
ankle.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The veteran was diagnosed with osteoarthritis of the right 
ankle and complains of limitation of motion of the bilateral 
ankles.  The appropriate rating criteria for his disabilities 
are as follows:

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004)

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; 38 C.F.R. § 4.45 (2004)



5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). 
When however, the limitation of motion of the 
specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 pct is for application for each such major joint 
or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic 
code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º

38 C.F.R. § 4.71, Diagnostic Code 5270 (2004)

5271
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004)

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
2
0

In good weight-bearing position
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2004)

5273
Os calcis or astragalus, malunion of:

Marked deformity
2
0

Moderate deformity  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2004)

5274
Astragalectomy  
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2004)


Right ankle disability

The Board finds that a rating in excess of 10 percent for the 
veteran's right ankle disability is not warranted.  In this 
regard, the Board notes that the veteran was diagnosed with 
osteoarthritis of the right ankle based on X-ray evidence.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis is 
to be rated based on limitation of motion of the joint.  
Using 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004), which 
is the rating criteria for limitation of motion of the ankle, 
the veteran's limitation of motion is deemed moderate.  
According to the January 1998, October 2002 and June 2004 VA 
examinations, the veteran had a full range of motion in his 
right ankle.  The June 2004 VA examiner noted that the 
veteran had intermittent pain with repetitive motion and 
during flare-ups.  Therefore, the Board finds that the 
veteran's right ankle disability moderately limits his range 
of motion and warrants the 10 percent evaluation.  This right 
ankle disability does not warrant a higher rating because the 
veteran does not have marked limitation of motion of the 
right ankle.  In addition, he does not have ankylosis of the 
right ankle, or malunion of the os calcis or astragalus.  
Further, he did not have an astragalectomy.  Finally, while 
arthritis has been observed in the right ankle, when applying 
Diagnostic Code 5003, it appears that although the ankle is a 
major joint, due to the fact that there is full range of 
motion of the right ankle, a rating of no more than 10 
percent can be awarded.  Therefore, a rating in excess of 10 
percent for a right ankle disability is not in order.

Regarding any increased impairment due to flare ups, it was 
noted that

Left ankle disability

The Board finds that an evaluation in excess of 10 percent 
for the veteran's left ankle disability is not warranted.  
Review of the medical evidence of record reveals that the 
veteran had full range of motion of the left ankle according 
to the January 1998, October 2002 and June 2004 VA 
examination reports.  The June 2004 VA examiner did note that 
the veteran had intermittent pain with repetitive motion and 
during flare-ups.  Therefore, the veteran's limitation of 
motion is considered moderate and warrants a 10 percent 
evaluation.  A rating in excess of 10 percent is not 
warranted because the veteran is not found to have marked 
limitation of motion of the left ankle, ankylosis of the 
joint, malunion of the os calcis or astragalus, or history of 
an astragalectomy.




ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability is denied.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle disability is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


